Name: Commission Decision of 5 June 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres, falling within heading No ex 61.03 (NIMEXE codes 61.03-11, 15, 19) of the Common Customs Tariff, originating in Hong Kong and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-20

 nan